Exhibit 10.6



 
HORIZON BANK


CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (“Agreement”), dated and effective as of
January 1, 2020 (the “Effective Date”), is entered into between Horizon Bank
(“Bank”), an Indiana state bank, and Todd A. Etzler (“Employee”), a resident of
the State of Indiana.
WITNESSETH:
Whereas, Bank is a subsidiary of Horizon Bancorp, Inc. (“Holding Company”), a
corporation formed under the laws of the State of Indiana;
Whereas, Executive currently serves as an employee of the Bank, either as an
employee-at-will or pursuant to a written employment agreement;
Whereas, the Board of Directors of the Bank (“Board”) has determined that it is
in the best interests of the Bank and the Holding Company to assure that the
Bank will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein) of the Bank or the Holding Company; and
Whereas, the Board believes that it is in the best interests of the Bank and the
Holding Company to provide Employee with certain severance benefits following a
Change in Control in order to provide Employee with enhanced financial security,
to allow the Bank to remain competitive with peers, and to incentivize and
encourage Employee to remain with the Bank notwithstanding the possibility of a
Change in Control.
Now, Therefore, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
Section 1.          Term.
The term of this Agreement shall begin on the Effective Date and, except as
otherwise expressly provided herein, automatically terminate immediately upon
the termination of Employee’s employment, for any reason, prior to a Change in
Control. In the event Employee is still employed by Bank at the time of a Change
in Control, then the term shall continue for one (1) year following consummation
of the Change in Control. Notwithstanding the foregoing, the provisions of
Sections 8 – 24 of this Agreement shall survive any termination of the Term, as
provided in Section 12 of this Agreement.
Section 2.          At-Will Employment.
Unless Employee is a party to a separate written employment agreement with Bank
or Holding Company, nothing in this Agreement shall be deemed to entitle
Employee to continued employment with Bank or any affiliated companies. Employee
acknowledges that unless Employee is subject to a separate written employment
agreement that provides otherwise, Employee is an at-will employee, meaning that
either Employee or Bank can terminate the employment relationship at any time,
with or without Cause (as defined herein), and that this Agreement shall not
change or affect Employee’s at-will status. If Employee’s employment with Bank
terminates prior to a Change in Control, Employee shall have no further rights
under this Agreement, except as otherwise provided herein.

--------------------------------------------------------------------------------




Section 3.          Change in Control.
(a)  Definition.  For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if the conditions or events set forth in any one or more
of the following subsections occur:
(i)          Any merger, consolidation or similar transaction which involves
Bank or Holding Company and in which persons who are the shareholders of Bank or
Holding Company immediately prior to the transaction own, immediately after the
transaction, shares of the surviving or combined entity which possess voting
rights equal to or less than 50 percent of the voting rights of all shareholders
of such entity, determined on a fully diluted basis;
(ii)          Any sale, lease, exchange, transfer or other disposition of all or
substantially all of the consolidated assets of Bank or Holding Company;
(iii)          Any tender, exchange, sale or other disposition (other than
disposition of the stock of Holding Company or Bank in connection with
bankruptcy, insolvency, foreclosure, receivership or other similar transactions)
or purchase (other than purchases by Holding Company or any Holding Company or
Bank-sponsored employee benefit plan, or purchases by members of the board of
directors of Holding Company or Bank) of shares which represent more than 25
percent of the voting power of Holding Company or Bank; or
(iv)          During any period of two consecutive years, individuals who at the
date of this Agreement constitute the board of directors of Holding Company
cease for any reason to constitute at least a majority thereof, unless the
election of each director at the beginning of the period has been approved by
directors representing at least a majority of the directors then in office.
(b)  Exceptions.  Notwithstanding the provisions of Section 3(a), a Change in
Control shall not be deemed to have occurred:
(i)          As a result of the issuance of stock by the Holding Company in
connection with any public offering of its stock;
(ii)          With respect to stock ownership by the Horizon Bancorp Employee
Stock Ownership Plan Trust (which forms a part of the Horizon Bancorp Employees’
Stock Ownership Plan), the Horizon Bancorp Employee’s Thrift Plan Trust (which
forms a part of the Horizon Bancorp Employee’s Thrift Plan), or any other
employee benefit plan; or
(iii)          With respect to any payment or benefit provided under the
Agreement to which Section 409A of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”), is applicable and for which a change in control
event is required, unless the event related to such payment or benefit
constitutes a “change in control” for purposes of Section 409A.
2

--------------------------------------------------------------------------------




Section 4.          Double-Trigger Severance Benefits in Connection with a
Change in Control and a Qualifying Termination.
(a)  Termination Period.  In connection with a Change in Control, Employee will
be entitled to the severance benefits set forth in this Section 4 if during the
six (6) month period prior to a Change in Control or during the one (1) year
period following consummation of a Change in Control, either of the following
two qualifying terminations occurs: (i) Bank terminates Employee’s employment
for any reason other than for Cause (as hereafter defined); or (ii) Employee
resigns for Good Reason (as hereafter defined) in accordance with the provisions
of Section 6; (each of the terminations described in (i) and (ii) hereof shall
be referred to as a “Qualifying Termination”).
(b)          Conditions to Receipt of Severance Benefits.  Employee’s
entitlement to the severance payments set forth in this Section 4 shall be
contingent upon Employee’s execution (and non-revocation) of a release of claims
relating to Employee’s employment by the Bank, Holding Company, and/or any of
their Affiliates in favor of such parties in a form reasonably acceptable to,
and provided by, Bank (the “Release”). Bank will set a deadline for return of
the Release that will be no later than sixty (60) days following the later of
the Employee’s Qualifying Termination or Change in Control, as applicable, and
the Release must remain unrevoked during any revocation period. No severance
benefits shall be paid to Employee under this Agreement if the Release is not
executed by Employee and returned to Bank by such deadline. In addition,
Employee must be and remain in compliance with the provisions of Sections 8 – 10
of this Agreement.
(c)  Severance Benefits Provided.  Upon a Qualifying Termination and subject to
Employee’s compliance with Sections 8 - 10 hereof and Employee’s timely
execution and delivery of the Release, Bank will pay or provide to Employee the
following amounts and benefits:
(i)          That portion of Employee’s base salary earned through the date of
termination, payable in accordance with normal payroll practices commencing as
of the first payroll period following Employee’s return of the executed Release
and the lapse of all applicable revocation periods, or as soon as
administratively practicable thereafter;
(ii)          A lump sum amount equal to 1.00 times Employee’s annual base
salary in effect as of the date immediately preceding the date of termination
plus a single sum payment equal to the average of the Employee’s total cash
bonuses paid or payable for the last two calendar years preceding the date of
termination multiplied by a factor of 1.00, all payable as of the date of the
first payroll following delivery of the executed Release and the lapse of all
applicable revocation periods, or as soon as administratively practicable
thereafter;
(iii)          Continued participation in the group health insurance and group
life insurance benefits which Employee was eligible to participate in or receive
on the day prior to the date of termination (“Insurance Programs”), beginning on
the date of termination and continuing for a period of twelve (12) months
(“Benefit Continuation Term”), but only to the extent Employee continues to
qualify for participation therein and takes all actions required in connection
with such participation (including participation through Employee’s timely
election of COBRA continuation coverage). If Employee is not permitted to
continue participation in those Insurance Programs for any portion of the
Benefit Continuation Term, Bank will reimburse Employee for the cost of health
insurance and life insurance benefits for the Benefit Continuation Term, subject
to the Employee timely providing evidence of
3

--------------------------------------------------------------------------------




payment for such benefits; provided, however, the amount of these benefits will
be limited to an amount equal to 110% of Bank’s cost of providing comparable
benefits under the Insurance Programs and provided that Employee shall receive
the entire amount payable under this Section 4(c)(iii) no later than the end of
the second calendar year following the Qualifying Termination;
(iv)          All amounts that have vested or accrued prior to or on the date of
termination (or otherwise are or become payable to Employee) under all incentive
compensation or other qualified and non-qualified employee benefit plans of the
Holding Company or Bank in accordance with the provisions of such plans and past
practices of Holding Company or Bank, including without limitation, any Bank
contributions or matches related to those amounts. For purposes of
clarification, the intent of this Section is for Employee to receive all amounts
attributable to Employee’s participation in such plans, as now or hereafter
existing, up to and including the date of termination, regardless of whether the
amounts are historically deposited or credited to individual employee accounts
or subject to Board of Director approval on a date beyond the date of
termination, and Bank agrees to compute and pay, deposit or credit all such
amounts as soon as possible after the date of termination if not capable of
being calculated, paid, deposited or credited prior to the date of termination;
(v)          An amount equal to the partial year bonus which Employee would have
earned based on the then-current bonus plan of the Bank in the year a Change in
Control occurred, as measured through the effective date of a Change in Control
based on the then-current financial results, determined by the Bank in its
discretion, payable as of the first payroll following delivery of the executed
Release and the lapse of all applicable revocation periods, or as soon as
administratively practicable thereafter;
(vi)          Notwithstanding the foregoing, all options granted to Employee to
purchase shares of common stock of the Holding Company and all performance
shares and shares of restricted stock of the Holding Company (whether such
options, performance shares and restricted shares are vested or unvested) shall
be treated in accordance with the applicable plan and award agreement(s) between
the Holding Company and Employee.
(d) Suspension and Termination of Severance Benefits.
(i)          If Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of Bank and Holding Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.
(ii)          If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations of Bank and Holding Company under this Agreement shall terminate
as of the date of default; however, this subsection shall not affect the vested
rights of the parties.
(iii)          All obligations of Bank and Holding Company under this Agreement
shall terminate, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank: (A) by the
Indiana Department of Financial Institutions (the “DFI”) or its designee, or the
Bank’s primary federal regulator at the time
4

--------------------------------------------------------------------------------




that the Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) of FDIA; or (B) by the DFI, or its designee, or the Bank’s
primary federal regulator, at the time that the DFI, or its designee, or the
Bank’s primary federal regulator, approves a supervisory merger to resolve
problems related to the operation of the Bank or when the Bank is determined by
the DFI, or the Bank’s primary federal regulator, to be in an unsafe or unsound
condition. Any such action shall not affect any vested rights of the parties.
(iv)          If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) or (g)(1)) suspends and/or temporarily prohibits Employee from
participating in the conduct of the Bank’s affairs, Bank’s and Holding Company’s
obligations under this Agreement shall be suspended as of the effective date of
such notice, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Bank shall (A) pay Employee all or part of the
compensation withheld while its contract obligations were suspended, and/or (B)
reinstate (in whole or in part) any of its obligations which were suspended.
(v)          Notwithstanding anything to the contrary contained herein, Employee
acknowledges and agrees that any payments made to Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon compliance with the
provisions of 12 U.S.C. 1828(k) and Part 359 of the FDIC’s regulations (12
C.F.R. Part 359), which provisions contain certain prohibitions and limitations
on making “golden parachute” and certain indemnification payments by
FDIC-insured institutions and their holding companies. In the event any payments
to Employee pursuant to this Agreement are prohibited or limited by the
provisions of such statute and/or regulations, Bank and/or Holding Company (A)
shall pay the maximum amount that may be paid after applying such limitations;
and (B) will use commercially reasonable efforts to obtain the consent of the
appropriate regulatory authorities to the payment of any amount that otherwise
cannot be paid due to the application of such limitations. Employee agrees that
Bank and/or Holding Company shall not have breached any obligations under this
Agreement if they are unable to pay all or some portion of any payment due to
Employee as a result of the application of these limitations.
(e)          Effect of Section 409A of the Internal Revenue Code.
(i)          To the extent a Change in Control qualifies as a “change in
control” for purposes of Section 409A of the Internal Revenue Code, the parties
intend that any payments made or benefits received pursuant to this Section 4,
or otherwise received by Employee, shall be exempt from, or comply with, Section
409A of the Internal Revenue Code and all Treasury Regulations and guidance
promulgated thereunder (“Section 409A”). To the maximum extent permitted, this
Agreement shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall Bank, Holding Company, any Affiliates,
and/or their respective officers, directors, employees or agents be liable for
any additional tax, interest or penalties that may be imposed on Employee by
Section 409A or damages for failing to comply with Section 409A.
(ii)          Notwithstanding any other provision of this Agreement to the
contrary, if at the time of Employee’s separation from service (as defined in
Section 409A) Employee is a “Specified Employee” within the meaning and in
accordance with Treasury Regulation Section
5

--------------------------------------------------------------------------------




1.409A-1(i), then Bank will defer the payment or commencement of any
nonqualified deferred compensation subject to Section 409A payable upon
separation from service (without any reduction in such payments or benefits
ultimately paid or provided to Employee) until the date that is six (6) months
following separation from service or, if earlier, the earliest other date as is
permitted under Section 409A. Any amounts that otherwise would have been paid
during this deferral period will be paid in a lump sum on the day after the
expiration of the six (6) month period or such shorter period, if applicable.
Section 5.          Termination for Cause.
(a)  Definition of “Cause”.  For purposes of this Agreement, “Cause” is defined
as any of the following actions:
(i)          An intentional act of fraud, embezzlement, theft, or personal
dishonesty; willful misconduct, or breach of fiduciary duty involving personal
profit by Employee in the course of Employee’s employment; provided, however,
that (A) no act or failure to act will be deemed to have been intentional or
willful if it was due primarily to an error in judgment or negligence; and (B)
an act or failure to act will only be considered intentional or willful if it is
not in good faith and if it is without a reasonable belief that the action or
failure to act is in the best interest of Bank or Holding Company;
(ii)          Intentional damage by Employee to the business or property of Bank
or Holding Company, causing material harm to Bank or Holding Company;
(iii)          Material breach by Employee of any provision of this Agreement or
any employment agreement the Employee is a party to;
(iv)          Gross negligence or insubordination by Employee in the performance
of Employee’s duties, or the Employee’s refusal or repeated failure to carry out
lawful directives of the Board of Directors of Bank or Holding Company or of any
other supervisor; or
(v)          Removal or permanent prohibition of Employee from participating in
the conduct of the affairs of Bank or Holding Company by an order issued under
subsection 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act,
12 USC §§ 1818(e)(4) and (g)(1).
(b)  Procedure for a Termination for Cause.  Bank, upon written notice to
Employee, may terminate Employee’s employment for Cause, which will terminate
Employee’s employment and right to compensation immediately, except in the
limited case expressly provided herein with respect to Causes that are curable.
The written notice will (i) indicate the specific provisions of this Agreement
relied upon for such termination; (ii) set forth in reasonable detail the facts
and circumstances claimed to provide a basis for such termination; (iii) state
whether the Board of Directors of Bank has determined in good faith that the
issue is curable; and (iv) if the issue has been deemed curable, describe the
steps, actions, events or other items that must be taken, completed or followed
by Employee to correct or cure the basis for such termination. If (but only if)
the basis for termination has been deemed curable by the Board of Directors,
then Employee will have thirty (30) days following the effective date of such
notice to fully correct and cure the basis for the termination of Employee’s
employment. If Employee does not fully correct and cure the basis for the
termination of Employee’s employment within such 30-day period, then Bank will
have the right to terminate Employee’s employment with Bank immediately for
Cause upon delivering to Employee a second written notice
6

--------------------------------------------------------------------------------




of termination and without any further cure period. Unless otherwise specified
in the written notice, the date of termination shall be the date of the first
written notice, in the case of an uncurable Cause, and shall be the date of the
second written notice, in the case of a curable but uncured Cause.
(c)  Effect on Other Written Agreements.  Bank intends the provisions of this
Section 5 relating to a termination for Cause to be consistent with any similar
terms and conditions contained in any separate written employment agreement to
which Employee may be a party, but to the extent any separate written employment
agreement contains different terms relating to a termination for Cause, the
provisions of this Agreement shall prevail in all cases following a Change in
Control.
Section 6.          Termination for Good Reason.
(a)  Definition of “Good Reason”.  For purposes of this Agreement, “Good Reason”
is defined as the occurrence of any of the following events:
(i)          The requirement that Employee move Employee’s office to a location
more than thirty (30) miles from Employee’s principal residence as of the
Effective Date;
(ii)          A reduction in Employee’s then-current annual base salary;
(iii)          The removal of Employee from participation in any incentive
compensation or performance-based compensation plans without replacement with a
comparable or superior substitute plan or otherwise compensating Employee in an
amount substantially equivalent to the value of the lost benefit;
(iv)          The taking of any action by Bank or Holding Company which would
directly or indirectly reduce any material benefit plan or program or deprive
Employee of any such benefit enjoyed by Employee;
(v)          The assignment to Employee of duties and responsibilities
materially different from those normally associated with Employee’s position;
(vi)          A material diminution or reduction in Employee’s duties,
responsibilities or authority (including reporting responsibilities) normally
associated with Employee’s position;
(vii)          Any action by Bank to remove Employee from Employee’s
then-current officer position or materially change Employee’s title, except for
promotions;
(viii)          A material breach by Bank of any provision of this Agreement,
other than a breach justifying termination pursuant to any other provision of
this Agreement; or
(ix)          To the extent such assumption does not occur as a matter of law,
any failure of Bank or Holding Company to obtain the assumption of the
obligation to perform this Agreement by any successor, including upon a Change
in Control.
(b)  Procedure for a Termination for Good Reason.  Employee, by written notice
to Bank, may terminate Employee’s employment with Bank for Good Reason. For
Employee to have the right to resign for Good Reason, all of the following must
timely occur: (i) Employee must provide Bank with written notice of the
occurrence of any of the Good Reason events within ninety (90) days
7

--------------------------------------------------------------------------------




immediately following the first occurrence of such event, and such notice must
describe in detail the Good Reason event and the proposed cure to such event;
(ii) Bank must fail to cure such event within a period of thirty (30) days from
the date of receipt of such notice; and (iii) a second written notice of
termination is delivered by Employee to Bank within ninety (90) days following
the day on which the 30-day period set forth in the preceding clause (ii)
expires. Unless otherwise specified in the second written notice, the date of
termination shall be the date of the second written notice.
(c)  Effect on Other Written Agreements.  Bank intends the provisions of this
Section 6 relating to a termination for Good Reason to be consistent with any
similar terms and conditions contained in any separate written employment
agreement to which Employee may be a party, but to the extent any separate
written employment agreement contains different terms relating to a termination
for Good Reason, the provisions of this Agreement shall prevail in all cases
following a Change in Control.
Section 7.          Terminations for Other Reasons.
(a)  Termination by Bank without Cause.  Upon thirty (30) days’ written notice
to Employee, Bank may terminate Employee’s employment without Cause.
(b)  Termination by Employee without Good Reason.  Employee, upon sixty (60)
days’ written notice to Bank, may terminate Employee’s employment without Good
Reason.
Section 8.          Non-Disclosure; Return of Confidential Information and Other
Property.
(a)  Access to Confidential Information.  Employee understands, acknowledges and
agrees that during the course of Employee’s employment with Bank, Employee will
gain information regarding, knowledge of and familiarity with the Confidential
Information (as hereinafter defined) of Bank and its Affiliates and that if the
Confidential Information was disclosed by Employee, Bank or any Affiliates would
suffer irreparable damage and harm. Employee understands, acknowledges and
agrees that the Confidential Information derives substantial economic value
from, among other reasons, not being known or readily ascertainable by proper
means by others who could obtain economic value therefrom upon disclosure.
Employee acknowledges and agrees that Bank and all Affiliates use reasonable
means to maintain the secrecy and confidentiality of the Confidential
Information. For purposes of this Agreement, the term “Affiliate” means Holding
Company and all subsidiaries of Holding Company and its subsidiaries.
(b)  Non-Disclosure.  At all times while Employee is employed by Bank, and at
all times thereafter, Employee shall not (i) directly or indirectly disclose,
provide or discuss any Confidential Information with or to any Person (as
hereinafter defined) other than those directors, officers, employees,
representatives and agents of Bank and any Affiliates who need to know such
Confidential Information for a proper corporate purpose, and (ii) directly or
indirectly use any Confidential Information (A) to compete against Bank or any
Affiliates, or (B) for Employee’s own benefit or for the benefit of any Person
other than Bank or any Affiliate. Employee agrees that all Confidential
Information at all times shall remain the property of, as applicable, Bank or
its Affiliates.
(c)  Confidential Information Defined.  For purposes of this Agreement, the term
“Confidential Information” means any and all:
8

--------------------------------------------------------------------------------




(i)          materials, records, data, documents, lists, writings and
information (whether in writing, printed, verbal, electronic, computerized, on
disk or otherwise) (A) relating or referring in any manner to the business,
operations, affairs, financial condition, results of operation, cash flow,
assets, liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of Bank or any Affiliate that are confidential,
proprietary or not otherwise publicly available, in any event not without a
breach of this Agreement, or (B) that Bank or any Affiliate has deemed
confidential, proprietary or nonpublic;
(ii)          trade secrets of Bank or any Affiliate, as defined in Indiana Code
Section 24‑2‑3‑2, as amended, or any successor statute; and
(iii)          any and all copies, summaries, analyses and extracts which relate
or refer to or reflect any of the items set forth in (i) or (ii) above.
(d)  Definition of Person.  For purposes of this Agreement, the term “Person”
shall mean any natural person, proprietorship, partnership, corporation, limited
liability company, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.
(e)  Return of Confidential Information and Other Property.  Employee covenants
and agrees:
(i)          to keep all Confidential Information subject to Bank’s or any
Affiliate’s custody and control and to promptly return to Bank or the
appropriate Affiliate all Confidential Information that is still in Employee’s
possession or control at the termination of Employee’s employment with Bank; and
(ii)          promptly upon termination of Employee’s employment with Bank, to
return to Bank, at Bank’s principal office, all vehicles, equipment, computers,
credit cards and other property of Bank and to cease using any of the foregoing.
Section 9.          Non-Solicitation of Customers and Employees.
(a)  Obligations of Employee.  During the Term, and for one (1) year thereafter,
Employee will not in a competitive capacity (as defined in Section 10), on
behalf of any person or entity other than Bank or any Affiliate, directly or
indirectly:
(i)          solicit, divert (or attempt to solicit or divert) or accept
business from any customer of Bank or any Affiliate;
(ii)          solicit, divert (or attempt to solicit or divert) or accept
business from any customer of Bank or any Affiliate with whom Employee had
contact (either directly or indirectly) or over which Employee had
responsibility at any time in the one year preceding Employee’s separation,
(iii)          solicit, divert (or attempt to solicit or divert) or accept
business from any customer of Bank or any Affiliate about whom Employee obtained
Confidential Information;
9

--------------------------------------------------------------------------------




(iv)          solicit, divert (or attempt to solicit or divert) or accept
business from any identified prospective customer of Bank or any Affiliate; or
(v)          solicit, divert (or attempt to solicit or divert) or accept
business from any identified prospective customer of Bank or any Affiliate with
whom Employee had contact (either directly or indirectly) or over which Employee
had responsibility at any time in the one year preceding Employee’s separation,
(vi)          solicit, divert (or attempt to solicit or divert) or accept
business from any identified prospective customer of Bank or any Affiliate about
whom Employee has obtained confidential or proprietary information;
(vii)          encourage, solicit, induce, or attempt to encourage, solicit or
induce any employee, service provider, agent or representative of Bank or any
Affiliate, who (a) has access to, or possesses, Confidential Information, trade
secrets, or other knowledge regarding the Bank or any Affiliate that could give
a competitor an unfair advantage, or (b) within the preceding two years, has
serviced or established goodwill with the Bank’s customers or acquired
confidential information about those customers, or (c) was someone Employee had
worked with, or supervised in Employee’s last two-years of employment (hereafter
defined as an “Individual”), to leave his/her employment or terminate his/her
relationship with Bank or any Affiliate or devote less than full time efforts to
Bank’s or an Affiliate’s business; or
(viii)          hire or attempt to hire, for any competitive or other position
with any competitor or other business, any Individual  who has been an employee
of Bank or any Affiliate at any time within the preceding one year; provided,
however, that Employee shall not be deemed to have violated this Section if an
employee responds to a general advertisement for employment with the competitor.


Section 10.          Non-Competition.
(a)  During Employment.  During Employee’s employment, Employee shall not,
directly or indirectly, have any ownership interest in, work for, advise,
manage, act as an agent or consultant for, or have any business connection or
business or employment relationship with, any entity or person which competes
with Bank or any of its Affiliates.
(b)  Following Termination of Employment.  For a period of one (1) year after
Employee’s separation from Bank for any reason, Employee shall not:
(i)          in the states of Indiana and/or Michigan;
(ii)          in any Indiana county or Michigan county in which Bank maintains a
branch or other office;
(iii)          in any Indiana county or Michigan county in which customers of
Bank reside or maintain a facility;
10

--------------------------------------------------------------------------------




(iv)          in the geographic area in which Employee has been performing
services on behalf of Bank, or for which Employee has been assigned
responsibility, at any time within one (1) year preceding Employee’s separation;
directly or indirectly own, manage, finance, operate, control or participate in
ownership, management, or operation of, act as an agent, consultant, or be
employed in a Competitive Capacity with, any banking or financial institution
which competes with Bank or any of its Affiliates. Employee further agrees that
during that same period, Employee will not assist in the research and
development of products or services (A) where such research and development
would be aided by the Confidential Information learned in the course of
Employee’s relationship with Bank; or (B) which compete with those products or
services of Bank or any Affiliate.
(c)  Definition of “Competitive Capacity”.  For purposes of this Agreement, the
term “Competitive Capacity” shall mean (i) performing tasks or duties similar to
those Employee performed at Bank or any Affiliate for a competitor of Bank; (ii)
managing/supervising those who, for a competitor of Bank, perform tasks or
duties similar to those which Employee performed at Bank; or (iii) performing,
on behalf of a competitor of Bank, tasks or duties in which Employee utilized
any Confidential Information that Employee learned in the course of Employee’s
relationship with Bank or any Affiliate.
Section 11.          Periods of Noncompliance and Reasonableness of Periods.
(a)  Acknowledgment.  Bank and Employee understand, acknowledge and agree that
the restrictions and covenants contained in Sections 8, 9 and 10 hereof are
reasonable in view of the nature of the business in which Bank and the
Affiliates are engaged, Employee’s position with Bank and the Affiliates and
Employee’s advantageous knowledge of and familiarity with the business,
operations, affairs and customers of Bank and the Affiliates. Employee
acknowledges that the various covenants, restrictions and obligations set forth
in those Sections are separate and independent obligations, and may be enforced
separately or in any combination.
(b)  Effect of Employee Breach.  The time periods during which the restrictions
and covenants of Sections 8, 9 and 10 are applicable will be extended by a
period of time equal to any period during which Employee is not in compliance
with such restrictions and covenants. Bank’s obligation to pay the amounts
otherwise payable to Employee pursuant to this Agreement shall immediately
terminate in the event that Employee breaches any of the provisions of Sections
8, 9 and 10 hereof. Notwithstanding the foregoing, (i) the covenants of Employee
set forth in Sections 8, 9 and 10 hereof shall continue in full force and effect
and be binding upon Employee; (ii) Bank shall be entitled to the remedies
specified in Section 13 hereof; and (iii) Bank shall be entitled to its damages,
costs and expenses (including, without limitation, reasonable attorney’s fees
and expenses) resulting from or relating to Employee’s breach of any of the
provisions of Sections Section 8, 9 or 10 hereof.
(c)  Effect of Bank Breach.  Bank and Employee understand, acknowledge and agree
that Employee’s entitlement to special severance benefits upon a Qualifying
Termination following a Change in Control, and the other provisions benefiting
Employee under this Agreement, are a material part of the consideration for the
restrictions contained in Sections 8, 9 and 10 of this Agreement. Accordingly,
if Bank breaches any of its material obligations to Employee that arise
following termination of Employee for any reason, and the breach is not cured
within thirty (30) days of written
11

--------------------------------------------------------------------------------




notice of the breach, then Employee’s obligations under Sections 8, 9 and 10 of
this Agreement shall be suspended.
Section 12.          Survival of Certain Provisions.
Employee hereby expressly agrees that upon any termination of the Term of this
Agreement due to Employee’s termination of employment with Bank or otherwise,
the provisions of Sections 8 - 24 hereof shall continue to be in full force and
effect and binding upon Employee in accordance with the respective provisions of
such Sections (except in the case of Bank breach as described in Section 11).
Section 13.          Remedies.
Employee agrees that Bank or an Affiliate will suffer irreparable damage and
injury and will not have an adequate remedy at law in the event of any actual,
threatened or attempted breach by Employee of any provision of Sections 8, 9 or
10. Accordingly, in the event of a breach or a threatened or attempted breach by
Employee of any provision of Sections 8, 9 or 10, in addition to all other
remedies to which Bank and Affiliates are entitled at law, in equity or
otherwise, Bank and Affiliates may be entitled to a temporary restraining order
and a permanent injunction or a decree of specific performance of any provision
of Sections 8, 9 or 10. The foregoing remedies shall not be deemed to be the
exclusive rights or remedies of Bank or an Affiliate for any breach of or
noncompliance with this Agreement by Employee but shall be in addition to all
other rights and remedies available to Bank or an Affiliate at law, in equity or
otherwise.
Section 14.          Section 280G.
Anything in this Agreement to the contrary notwithstanding, in the event Bank’s
independent public accountants or counsel determine that any payment by Bank to
or for the benefit of Employee, whether paid or payable pursuant to the terms of
this Agreement or otherwise, would be non-deductible by Bank for federal income
tax purposes because of Section 280G of the Internal Revenue Code, the amount
payable to or for the benefit of Employee pursuant to this Agreement and all
other arrangements shall be reduced (but not below zero) in a manner determined
by Holding Company to the Reduced Amount. For purposes of this Section 14, the
“Reduced Amount” shall be the amount which maximizes the amount payable without
causing the payment to be non-deductible by Bank because of Section 280G. If two
economically equivalent amounts are subject to reduction but are payable at
different times, the amounts shall be reduced (but not below zero) on a pro rata
basis.
Section 15.          Successors and Assigns.
This Agreement is binding upon and shall be for the benefit of the successors
and assigns of Bank and Holding Company, including any corporation or any other
form of business organization with which Bank or Holding Company may merge or
consolidate, or to which it may transfer substantially all of its assets. Bank
or Holding Company shall require any successor to expressly assume and agree, in
writing, to perform this Agreement and any successor shall absolutely and
unconditionally assume all of Bank’s and Holding Company’s obligations
hereunder. Failure of Bank or Holding Company to obtain such agreement prior to
the effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle Employee to terminate employment with Bank for Good
Reason pursuant to Section 6 of this Agreement. As used in this Agreement,
“Bank” shall mean Bank as hereinbefore defined and any successor to its business
and/or assets. This Agreement may not be assigned by Bank or Holding Company
without the prior written consent of Employee,
12

--------------------------------------------------------------------------------




which consent shall not be unreasonably withheld. The Agreement will also be
binding upon, enforceable against, and inure to the benefit of Employee and
Employee’s heirs and representatives, and nothing herein is intended to confer
any right, remedy or benefit upon any other person. Employee shall not assign
Employee’s interest in this Agreement or any part thereof.
Section 16.          Consent of Bank.
Any act, request, approval, consent or opinion of Bank under this Agreement,
must be in writing and may be authorized, given or expressed only by Bank’s
President or Chief Executive Officer, or by such other person as the Bank’s
Board of Directors may designate.
Section 17.          Notices.
All notices, requests and other communications under this Agreement will be in
writing (which will include facsimile communication) and will be deemed to have
been duly given if (a) delivered by hand; (b) sent by certified United States
Mail, return receipt requested, first class postage pre-paid; (c) sent by
overnight delivery service; or (d) sent by facsimile transmission if such fax is
confirmed immediately thereafter by also mailing a copy of such notice, request
or other communication by regular United States Mail, first class postage
pre-paid, as follows:

 
(A)
If to Employee:
Todd A. Etzler
     
[redacted for privacy]
                 
(B)
If to Bank:
Horizon Bank
     
515 Franklin Street
     
Michigan City, IN 46360
     
Attn:  Chief Executive Officer



Section 18.          Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana applicable to contracts made and to be performed therein.
Section 19.          Enforcement Expenses.
If a dispute arises regarding the termination of Employee or as to the
interpretation or enforcement of this Agreement and Employee obtains a final
judgment in Employee’s favor in a court of competent jurisdiction or Employee’s
claim is settled by Bank prior to the rendering of a judgment by such a court,
all reasonable legal fees and expenses incurred by Employee in contesting or
disputing any such termination or seeking to obtain or enforce any right or
benefit provided for in this Agreement or otherwise pursuing Employee’s claims
shall be paid by Bank (except as otherwise decided in any settlement between the
parties) to the extent permitted by law.
Section 20.          Superseding Prior Agreements; Entire Agreement.
The Employee, Bank and Holding Company agree that as long as the provisions of
Sections 8, 9 and 10 are in effect, those provisions shall supersede and replace
any similar restrictions in any other agreement between the parties, including,
but not limited to, any employment agreement,
13

--------------------------------------------------------------------------------




non‑competition or non-solicitation agreement, and any equity award agreement or
plan relating thereto. This Agreement sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance.
Section 21.          Headings.
The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation or construction of this
Agreement.
Section 22.          Severability.
If any provision of this Agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, this Agreement shall be interpreted and
enforceable as if such provision were severed or limited or such payment
reduced, but only to the extent necessary to render such provision and this
Agreement enforceable.
Section 23.          Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.
Section 24.          Amendment.
This Agreement may be amended, modified or supplemented only by a written
agreement executed by both of the parties hereto.
Signature Page Follows
14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 31, 2019, to be effective as of the Effective Date.

 
BANK
             
By:
/s/ Craig M. Dwight
   
Printed:  Craig M. Dwight
   
Title:  Chairman and Chief Executive Officer
             
EMPLOYEE
             
By:
/s/ Todd A. Etzler
   
Printed:  Todd A. Etzler
   
Title:  Senior Vice President & General Counsel



15